Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 11 November 2022, submitted under the pilot AFCP2.0, after the mailing of a final rejection, in which claims 10, 22 have been amended, is acknowledged and has been entered.
Claims 10, 12-27 are pending in the instant application. 
Claims 10, 12-27 are being examined herewith.
Priority
The instant application is a National Stage entry of International Application No. PCT/CN2018/100430, filed on 14 August 2018, which claims the benefit of Chinese Patent Application number CN 201710953300.5, filed on October 13, 2017.
A certified copy of the priority document, in Chinese, has been submitted on 13 April 2020.
Objection to the Specification
The Specification is objected to because the compound name A-decarbonized-5-androstane, which appears multiple times in the Specification, is not a recognized chemical name. The examiner notes that the instant compounds of formula (I) correspond to structures in which ring A in androstane
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 has been modified by contraction of one carbon atom. Such compounds are known as A-nor-androstanes and, in this case, A-nor-5-androstane. (See for example, nomenclature in US 5,001,120). 
Further, the names of the compounds listed on page 2, lines 18-34 of the Specification (also pages 6-7, also ACP1-5 on page 11) should be listed according to nomenclature in use, see US 5,001,120.
For example, 
    PNG
    media_image2.png
    36
    553
    media_image2.png
    Greyscale

should read -- 2,17-diethynyl-A-nor-5-androstane-2,17-diol; --.
Applicant is invited to rename the compounds based on the US 5,001,120 document. Further the term “compound” after the chemical name is unnecessary, adds no clarity and it could be deleted.
 	In particular, Applicant should clarify the names (page 11) of the compounds used in biological testing, ACP1, ACP2, ACP3, ACP4, ACP5.
Applicant is required to identify all instances in the Specification where names of compounds appear and to correct the names to be in accordance with generally accepted, in use nomenclature. Appropriate correction is required.
Further, the abstract of the disclosure is objected to because it recites A-decarbonized-5a-androstane (line 1), or A-decarbonized-5-androstane (line 2), which is not a recognized chemical name. The examiner notes that the compounds of the invention correspond to structures in which ring A in androstane has been modified by contraction of one carbon atom. Such compounds are known as A-nor-androstanes and, in this case, A-nor-5-androstane. 
Correction is required.  See MPEP § 608.01(b).
Objection to the Title
The Title is objected to because the name A-decarbonized-5-androstane is not a recognized chemical name. The examiner notes that the compounds of the invention correspond to structures in which ring A in androstane has been modified by contraction of one carbon atom. Such compounds are known as A-nor-androstanes and, in this case, A-nor-5-androstane. (See for example, nomenclature in US 5,001,120). 
 Appropriate correction is required.
Claims objection
Claim 10 is objected to because the text “administering an A-decarbonized-5-androstane compound to a subject in need thereof, wherein the A-decarbonized-5-androstane compound has a general structure of formula I” could read --administering to a subject in need thereof a compound of formula I--.
Claim 10 is further objected to because the compounds listed by name should be named according to nomenclature in use, see US 5,001,120.
The same objection applies to claim 12.
For example, 
    PNG
    media_image2.png
    36
    553
    media_image2.png
    Greyscale

should read -- 2,17-diethynyl-A-nor-5-androstane-2,17-diol; --.
Applicant is invited to rename the compounds based on the US 5,001,120 document. Further the term “compound” after each chemical name is unnecessary, adds no clarity to the claim and should be deleted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites:

    PNG
    media_image3.png
    519
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    635
    media_image4.png
    Greyscale

As a first observation, the nomenclature is A-nor-5-androstane (instead of A-decarbonized-5-androstane).
Further, claim 10 is indefinite because it recites formula I which contains substituents R1 and R2, yet there is no definition for substituents R1 and R2 in claim 10.
Furthermore, claim 10 is indefinite because it recites that the compound of formula I 
    PNG
    media_image5.png
    122
    258
    media_image5.png
    Greyscale
  administered in the method is selected from 12 specific compounds listed by chemical name; yet none of the compounds listed by name belong to the genus of compounds of formula I. 
That is because in formula I the substituent in this position
    PNG
    media_image6.png
    188
    258
    media_image6.png
    Greyscale
 is a methyl group, while in all compounds listed by name, the substituent in this position is H. For example, the chemical structure of 
    PNG
    media_image2.png
    36
    553
    media_image2.png
    Greyscale

(alternative name 2,17-diethynyl-A-nor-5-androstane-2,17-diol) is:
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Further, the list of 12 individual compounds includes 

    PNG
    media_image8.png
    29
    571
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    61
    618
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    52
    570
    media_image10.png
    Greyscale

which correspond to acetyl, hydroxypropynyl, cyano or propynyl substituents in positions 2and 17yet the only substituent in positions 2and 17in formula I is ethynyl (
    PNG
    media_image11.png
    30
    120
    media_image11.png
    Greyscale
)
For all these reasons, the claims are indefinite because it is unclear what compounds are administered in the instantly claimed method. 

Claims 10, 12-19, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is drawn to a method of increasing a number of white blood cells in a subject in need thereof. It is unclear how the increase is to be measured, as the claim fails to establish a standard or threshold level. For example, the increase could be relative to another sample taken from the same subject previously; alternatively, it could be relative to a healthy subject. Claim 10, as written, encompasses any subject; the claim does not recite that the subject is suffering from a disease. 
Claims 14, 15, which depend on claim 10, recite that the subject is a tumor patient.  The claims are unclear because, for subjects of claims 14, 15, the increase could be relative to a healthy subject; alternatively, the increase could be relative to another sample taken from the same subject previously.  
Further, claims 17, 18, recite that the number of white blood cells of the subject is lower than a “lower limit of a normal value”, yet the claims fail to clearly set forth what a normal value is, and further fail to establish what a lower limit of such a normal value is. The term “normal value” is a relative term, because what a “normal value” is for a healthy subject may be different from a “normal value” in a sick subject; further, depending on the disease, patients who suffer from one disease may have a different “normal value” than patients suffering from another disease. Further, “normal” white blood cell counts vary depending on age and sex; furthermore, a “normal” WBC can be altered by stress, exercise and disease. With respect to claim 19, which depends on claim 18, claim 19 defines what normal value is, but fails to define what a lower limit is.
With respect to claims 21-23, it is unclear what is meant by the recitation “a human with a decreased number of white blood cells” in claim 21; while claims 22, 23 attempt to explain the term, claims 22 and 23 recite “a normal human”. The claims are indefinite, because it is unclear what is meant by “a normal human”.
 With respect to claims 24-27, while claim 24 attempts to explain the term “increasing a number of white blood cells” of claim 10, claim 24 also recites a comparison with a control, without defining what the term ”a control” means. Further, claim 25 recites “a control group” without defining the control group.
It appears that the claims are directed towards measuring levels of white blood cells in two different biological samples and comparing said levels between the two different biological samples; however, the claims fail to clearly establish the origins of the two different biological samples, or the reference or standard by which one would make a comparison of levels/numbers of white blood cells. One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. In light of such, claims 10, 12-19, 21-27 fail to meet the requirements of 35 U.S.C. 112, second paragraph, and are thus properly rejected.
Claim Rejections - 35 USC § 102

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12-16 are rejected under AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (US 5,001,120, published 19 March 1991, cited in PTO-892).
Li teaches (column 2, lines 25, 26, 29-32) the following compounds:
2,17-diethynyl-A-nor-5-androstane-2,17-diol (Ia);
2,17-diethynyl-A-nor-5-androstane-2,17-diol disuccinate (NPI-008, I(d));
2,17-diethynyl-A-nor-5-androstane-2,17-diol dipropionate (NPI-007, Anordrin, I( c)),
as well as 
2,17-diethynyl-A-nor-5-androstane-2,17-diol diacetate (product 1 in Table, column 8);
2,17-diethynyl-A-nor-5-androstane-2,17-diol dibutyrate (product 3 in Table, column 8);
2,17-diethynyl-A-nor-5-androstane-2,17-diol 2-propionate, 17-succinate (Example 1, column 7, last line),
which are compounds of instant claims 10, 12,
as being effective anti-cancer agents.
 	Li specifically teaches (Example 2, Table I, columns 8-9) that compounds NPI-007 and NPI-008
2,17-diethynyl-A-nor-5-androstane-2,17-diol disuccinate (NPI-008);
2,17-diethynyl-A-nor-5-androstane-2,17-diol dipropionate (NPI-007, Anordrin),
are effective anti-cancer agents against lymphoid leukemia (L1210), ileocecal carcinoma (HCT-8 cells) and breast cancer (MCF-7) cell lines in vitro, and 
are effective in vivo (Example 3, Tables II and III) against sarcoma, breast cancer (ECA), cervical cancer (U14) and lung carcinoma in animal models of disease. Leukemia, breast cancer, cervical cancer, lung cancer are tumors of instant claim 15.
Li teaches (column 3, lines 559-62) that the compounds of the invention can be administered in combination with other anti-cancer treatments namely radiation therapy or in combination with other anti-cancer drugs (chemotherapy), which satisfies the limitation of instant claim 16.
	Li teaches (column 4, lines 5-6) that the compounds of the invention are administered to mammals including humans, as in instant claim 13.
Even though Li does not specifically teach increasing a number of white blood cells in the cancer patients treated by administering the 2,17-diethynyl-A-nor-5-androstanes above, as in the instant claims, the ability to increase a number of white blood cells in said patients upon administration is an inherent property of the 2,17-diethynyl-A-nor-5-androstanes. In the instant case, increasing a number of white blood cells is inherently associated with treatment of cancer by administering a 2,17-diethynyl-A-nor-5-androstane-2,17-diol or diacetate, dipropionate, disuccinate, dibutyrate, or mixed propionate/succinate ester thereof taught by Li. Therefore, practicing the method of Li would inherently practice the method herein claimed.
Since Li teaches administration of the very same compound, namely a 2,17-diethynyl-A-nor-5-androstane-2,17-diol or its diacetate, dipropionate, disuccinate, dibutyrate, mixed propionate/succinate ester thereof, to the very same patient population, patients suffering from cancer, to treat said patients, said compound, upon administration, will elicit the same effect on the number of white blood cells in said patients. 
As such, a method of instant claims 10, 12-16 is anticipated by Li.

Claims 10, 12-16 are rejected under AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (WO 2012/136133, cited in PTO-892).
Li (WO 2012/136133) teaches (page 5, original document) the following compounds:

    PNG
    media_image12.png
    196
    341
    media_image12.png
    Greyscale

wherein:

    PNG
    media_image13.png
    556
    800
    media_image13.png
    Greyscale
,
which are compounds of instant claims 10, 12,
as being effective anti-cancer agents.
 Li specifically teaches (Table 1, page 13, original document, Table 2, Table 3) that compounds of the invention are effective anti-cancer agents against liver cancer (cell line Hep 3B), triple negative breast cancer (MDA-MB-231 cells), melanoma (A375 cell line), lung cancer (SPC-A-1 cell line, A549 cell line) in vitro; in vivo anticancer effect with the compounds of the invention is shown in Examples 14-16 and Tables 4, 5, 6 (pages 16-19 of the English translation ). Li teaches (page 6, last paragraph, page 7, first paragraph, of the English translation attached) that the compounds of the invention are used to treat malignant tumors including lung cancer, oral epithelial cancer, thyroid cancer, lymphoma, digestive tract cancer, pancreatic cancer, intestinal cancer, breast cancer, ovarian cancer, uterine cancer, kidney cancer, gallbladder cancer, melanoma, brain cancer. Leukemia, breast cancer, cervical cancer, lung cancer are tumors of instant claim 15.
 Li teaches (page 7, English translation) that the compounds of the invention are effective anticancer agents against a number of human cancers, namely human liver cancer cell HEP 3B, human breast cancer cells MDA-MB -231, human lung adenocarcinoma cell A549, human liver cancer Qgy, human breast cancer BCAP 37, human gastric cancer MKN -45, human liver cancer eepan -2, human ovarian cancer SKOV3, human intestinal cancer COL -205, human esophageal cancer TE -1, human pancreatic cancer PANC -1 and other tumor cells; thus Li teaches that the compounds of the invention are effective to treat cancer in human subjects, as in instant claim 13.
Li teaches (page 10, last paragraph, page 11, first paragraph, English translation) that compounds of the present invention are administered alone or in combination with other anti-tumor drugs (chemotherapy), which satisfies the limitation of instant claim 16. Li teaches (page 10, last paragraph, page 11, first paragraph, English translation) representative antitumor drugs, such as chemotherapeutic drugs, to be used in combination with the compounds of the invention include, but are not limited to, cisplatin, carboplatin, camptothecin, adriamycin, bleomycin, fluorouracil. 
Even though Li does not specifically teach increasing a number of white blood cells in the cancer patients treated by administering the 2,17-diethynyl-A-nor-5-androstanes above, as in the instant claims, the ability to increase a number of white blood cells in said patients upon administration is an inherent property of the 2,17-diethynyl-A-nor-5-androstanes. In the instant case, increasing a number of white blood cells is inherently associated with treatment of cancer by administering a compound taught by Li. Therefore, practicing the method of Li would inherently practice the method herein claimed.
Since Li teaches administration of the very same compound, namely a compound of instant formula (I), to the very same patient population, patients suffering from cancer, to treat said patients, said compound, upon administration, will elicit the same effect on the number of white blood cells in said patients. 
As such, a method of instant claims 10, 12-16 is anticipated by Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-27 are rejected under AIA  35 U.S.C. 103 as obvious over Li et al. (US 5,001,120, published 19 March 1991, cited in PTO-892), in view of Buckner et al. (Cancer 1972, (2), 357-365, cited in PTO-892).
Li (US 5,001,120) teaches (column 2, lines 25, 26, 29-32) the following compounds:
2,17-diethynyl-A-nor-5-androstane-2,17-diol (Ia);
2,17-diethynyl-A-nor-5-androstane-2,17-diol disuccinate (NPI-008, I(d));
2,17-diethynyl-A-nor-5-androstane-2,17-diol dipropionate (NPI-007, Anordrin, I( c)),
as well as 
2,17-diethynyl-A-nor-5-androstane-2,17-diol diacetate (product 1 in Table, column 8);
2,17-diethynyl-A-nor-5-androstane-2,17-diol dibutyrate (product 3 in Table, column 8);
2,17-diethynyl-A-nor-5-androstane-2,17-diol 2-propionate, 17-succinate (Example 1, column 7, last line),
which are compounds of instant claims 10, 12,
as being effective anti-cancer agents.
 	Li specifically teaches (Example 2, Table I, columns 8-9) that compounds NPI-007 and NPI-008
2,17-diethynyl-A-nor-5-androstane-2,17-diol disuccinate (NPI-008);
2,17-diethynyl-A-nor-5-androstane-2,17-diol dipropionate (NPI-007, Anordrin),
are effective anti-cancer agents against lymphoid leukemia (L1210), ileocecal carcinoma (HCT-8 cells) and breast cancer (MCF-7) cell lines in vitro, and 
are effective in vivo (Example 3, Tables II and III) against sarcoma, breast cancer (ECA), cervical cancer (U14) and lung carcinoma in animal models of disease. Leukemia, breast cancer, cervical cancer, lung cancer are tumors of instant claim 15.
 	Li teaches (column 4, lines 5-6) that the compounds of the invention are administered to mammals including humans, as in instant claim 13.
Li teaches (column 3, lines 59-62) that the compounds of the invention can be administered in combination with other anti-cancer treatments namely radiation therapy or in combination with other anti-cancer drugs (chemotherapy), which satisfies the limitation of instant claim 16.
Li specifically teaches (Table III) in vivo antitumor activity in lung cancer with 2,17-diethynyl-A-nor-5-androstane-2,17-diol disuccinate (NPI-008), as well as with cyclophosphamide (Li also teaches that cyclophosphamide is the most commonly used chemotherapeutic agent in treatment of breast cancer in humans).
	Li does not teach that the number of white blood cells in the cancer patients before administering the A-nor-5-androstane compounds of the invention is 
    PNG
    media_image14.png
    23
    110
    media_image14.png
    Greyscale
, as in instant claim 20, or is lower than a normal value, as in instant claims 17-19. 
 	Li does not teach that the patient is a human with a decreased number of white blood cells, as in instant claim 21, nor does he teach that the decreased number of WBC is lower than a lower limit of WBC in a normal human, as in instant claims 22-27.

Buckner (Cancer 1972, (2), 357-365) teaches that administration of cyclophosphamide to cancer patients results in a decrease in the number of white blood cells in the patients. Buckner teaches (Fig. 1, third graph; also Fig. 2 third graph) that the number of white blood cells in cancer patients (see different types of cancer in Table 1) decreases to less than 4,000/mm3 (which corresponds to less than 4 x 109 /L) after 5 days of treatment with cyclophosphamide 60 mg/kg or 120 mg/kg and is between 
    PNG
    media_image14.png
    23
    110
    media_image14.png
    Greyscale
after 5-7 days, or after 13-15 days of treatment with cyclophosphamide (Fig. 1, Fig. 2).
Buckner teaches (Table 2) that the white blood cell counts decreases from an initial 8,800/mm3 (which corresponds to 8.8 x 109 /L) to a mean nadir 452 /mm3 (which corresponds to 0.452 x 109 /L) after treatment with cyclophosphamide 60 mg/kg or to a mean nadir 120 /mm3 (which corresponds to 0.120 x 109 /L) after treatment with cyclophosphamide 120 mg/kg. Buckner teaches (Table 2) that 8 patients treated with cyclophosphamide 60 mg/kg and 35 patients treated with cyclophosphamide 120 mg/kg had white blood cell counts falling below 500/mm3 (which corresponds to 0.5 x 109 /L), which is less than 4 x 109 /L, as in instant claims 17-19.
It would have been obvious to combine the teachings of Li and Buckner to arrive at the instant invention. The person of ordinary skill in the art would have administered a combination of an A-nor-5-androstane compound taught by Li and cyclophosphamide to a cancer patient, because Li teaches combination treatment with said A-nor-5-androstane compound and other anti-cancer drugs, and Li specifically teaches (Table III) antitumor effect of the compounds of the invention, as well as antitumor effect of cyclophosphamide, a commonly used chemotherapeutic agent. Thus, the person of ordinary skill in the art would have administered a combination of A-nor-5-androstane compound and an anticancer drug cyclophosphamide to a cancer patient, with the expectation that administration of such combination results in therapeutic effect. Since Li teaches administration of a combination of an A-nor-5-androstane compound and an anti-cancer compound such as cyclophosphamide, to the very same patient population, patients suffering from cancer, to treat said patients, said combination, upon administration, will elicit the same effect on the number of white blood cells in said patients. 
Further, the person of ordinary skill in the art would have administered an A-nor-5-androstane compound taught by Li to a cancer patient who is treated or has been treated with cyclophosphamide, and would have measured the number of white blood cells before and after treatment, because Buckner teaches that treatment of cancer patients with cyclophosphamide results in decrease in the number of white blood cells in said patients.
As such, claims 10, 12-27 are rejected as prima facie obvious.

Claims 10, 12-27 are rejected under AIA  35 U.S.C. 103 as obvious over Li et al. (WO 2012/136133, cited in PTO-892), in view of Han et al. (Proc. Natl. Acad. Sci. USA 1998, 95, 5362-5365, cited in PTO-892).
Li (WO 2012/136133) teaches (page 5, original document) the following compounds:

    PNG
    media_image12.png
    196
    341
    media_image12.png
    Greyscale

wherein:

    PNG
    media_image13.png
    556
    800
    media_image13.png
    Greyscale
,
which are compounds of instant claims 10, 12,
as being effective anti-cancer agents.
Li broadly teaches (page 3, original document) that the compounds of the invention are of formula II 
    PNG
    media_image15.png
    265
    424
    media_image15.png
    Greyscale
, 
wherein R12 is H, unsubstituted or substituted C1-4 alkyl. Thus, Li teaches that compounds where R12 = H and compounds where R12 = methyl can be used interchangebly to treat cancer. 
 	Li teaches (Table 1, page 13, original document, Table 2, Table 3) that compounds of the invention are effective anti-cancer agents against liver cancer (cell line Hep 3B), triple negative breast cancer (MDA-MB-231 cells), melanoma (A375 cell line), lung cancer (SPC-A-1 cell line, A549 cell line) in vitro; in vivo anticancer effect with the compounds of the invention is shown in Examples 14-16 and Tables 4, 5, 6 (pages 16-19 of the English translation ). Li teaches (page 6, last paragraph, page 7, first paragraph, of the English translation attached) that the compounds of the invention are used to treat malignant tumors including lung cancer, oral epithelial cancer, thyroid cancer, lymphoma, digestive tract cancer, pancreatic cancer, intestinal cancer, breast cancer, ovarian cancer, uterine cancer, kidney cancer, gallbladder cancer, melanoma, brain cancer. Leukemia, breast cancer, cervical cancer, lung cancer are tumors of instant claim 15.
 Li teaches (page 7, English translation) that the compounds of the invention are effective anticancer agents against a number of human cancers, namely human liver cancer cell HEP 3B, human breast cancer cells MDA-MB -231, human lung adenocarcinoma cell A549, human liver cancer Qgy, human breast cancer BCAP 37, human gastric cancer MKN -45, human liver cancer eepan -2, human ovarian cancer SKOV3, human intestinal cancer COL -205, human esophageal cancer TE -1, human pancreatic cancer PANC -1 and other tumor cells; thus Li teaches that the compounds of the invention are effective to treat cancer in human subjects, as in instant claim 13.
Li teaches (page 10, last paragraph, page 11, first paragraph, English translation) that compounds of the present invention may be administered alone or in combination with other anti-tumor drugs (chemotherapy), which satisfies the limitation of instant claim 16. Li teaches (page 10, last paragraph, page 11, first paragraph, English translation) representative antitumor drugs, such as chemotherapeutic drugs, to be used in combination with the compounds of the invention include, but are not limited to, cisplatin, carboplatin, camptothecin, adriamycin, bleomycin, fluorouracil. 
	Li does not teach that the number of white blood cells in the cancer patients before administering the A-nor-5-androstane compounds of the invention is 
    PNG
    media_image14.png
    23
    110
    media_image14.png
    Greyscale
, as in instant claim 20, or is lower than a normal value, as in instant claims 17-19. 
 	Li does not teach that the patient is a human with a decreased number of white blood cells, as in instant claim 21, nor does he teach that the decreased number of WBC is lower than a lower limit of WBC in a normal human, as in instant claims 22-27.

Han teaches that administration of cancer chemotherapeutic drugs to cancer patients with solid tumors results in a decrease in the number of white blood cell WBC counts and an increased risk of infection in the patients. 
Han teaches (Abstract, also Fig. 1, first graph, columns (B) that administration of chemotherapeutic drugs to cancer patients (breast cancer, lung cancer, colon cancer, thyroid cancer, brain cancer, page 5362, right column, 4th paragraph) results in a decrease in the total white blood cells in the patients to 2.55 x 109 /L, which is less than 4 x 109 /L, as in instant claim 17-19, and is between 
    PNG
    media_image14.png
    23
    110
    media_image14.png
    Greyscale
, which is within the range in instant claim 20.
It would have been obvious to combine the teachings of Li and Han to arrive at the instant invention. The person of ordinary skill in the art would have administered a combination of an A-nor-5-androstane compound taught by Li and cancer chemotherapeutic drug to a cancer patient, because Li teaches combination treatment with said A-nor-5-androstane compound and other anti-cancer drugs, and Li specifically teaches cisplatin, carboplatin, camptothecin, adriamycin, bleomycin, fluorouracil as cancer chemotherapeutic drugs to be used in the combination. Thus, the person of ordinary skill in the art would have administered a combination of A-nor-5-androstane compound and an anticancer drug to a cancer patient, with the expectation that administration of such combination results in therapeutic effect. Since Li teaches administration of a combination of an A-nor-5-androstane compound and an anti-cancer compound to the very same patient population, patients suffering from cancer, to treat said patients, said combination, upon administration, will elicit the same effect on the number of white blood cells in said patients. 
Further, the person of ordinary skill in the art would have administered an A-nor-5-androstane compound taught by Li to a cancer patient who has been treated with a cancer chemotherapeutic agent, and would have measured the number of white blood cells before and after treatment, because Han teaches that treatment of cancer patients with chemotherapeutic agents results in low WBC counts and an increased risk of infection in those patients. 
As such, claims 10, 12-27 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 (not yet published, cited in PTO-892), in view of Han et al. (Proc. Natl. Acad. Sci. USA 1998, 95, 5362-5365, cited in PTO-892).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 render obvious instant claims.
Claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 are drawn to an anti-tumor pharmaceutical composition comprising a compound of formula (I) and an anti-tumor drug; the genus of formula (I) in 17/594,128 overlaps with the instant compounds of formula (I) in claim 10; claim 2 in 17/594,128 recites the very same 12 compounds in instant claim 10.
Han is as above. 
It would have been obvious to combine the teachings of claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 and Han to arrive at the instant invention. The person of ordinary skill in the art would have administered a combination taught by claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 to a cancer patient, because claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 teach such combination as anti-tumor composition. Thus, the person of ordinary skill in the art would have administered a combination of A-nor-5-androstane compound and an anticancer drug to a cancer patient, with the expectation that administration of such combination results in therapeutic effect. 
Further, the person of ordinary skill in the art would have administered an A-nor-5-androstane compound taught by claims 1-11 of co-pending U.S. Patent Application No. 17/594,128 to a cancer patient who is treated or has been treated with a cancer chemotherapeutic agent, and would have measured the number of white blood cells before and after treatment, because Han teaches that treatment of cancer patients with chemotherapeutic agents results in low WBC counts and an increased risk of infection in those patients. 
As such, instant claims are rendered obvious by claims 1-11 of co-pending U.S. Patent Application No. 17/594,128.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 10, 12-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 10,537,583 (cited in PTO-892), in view of Han et al. (Proc. Natl. Acad. Sci. USA 1998, 95, 5362-5365, cited in PTO-892).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent 10,537,583 render obvious instant claims.
Claims 1-8 of U.S. Patent 10,537,583 are drawn to an oral formulation comprising an A-nor-5-androstane compound selected from 12 specific compounds; the compounds recited in claims 1-8 of U.S. Patent 10,537,583 are the very same 12 compounds as in instant claim 10; claims 7, 8 in U.S. Patent 10,537,583 and drawn to a method of treating cancer with said compounds.
Han is as above. 
It would have been obvious to combine the teachings of claims 1-8 of U.S. Patent 10,537,583 to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to co-administer a composition taught by claims 1-8 of U.S. Patent 10,537,583 and a cancer chemotherapeutic agent to cancer patients, because each of a composition taught by claims 1-8 of U.S. Patent 10,537,583 and a chemotherapeutic agent had been known to be useful in treating cancer in patients. Therefore, one of ordinary skill in the art would have reasonably expected that combining a composition taught by claims 1-8 of U.S. Patent 10,537,583 and a cancer chemotherapeutic agent, known to be useful for the same purpose, i.e. treating cancer, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat cancer, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would have administered an A-nor-5-androstane compound taught by claims 1-8 of U.S. Patent 10,537,583 to a cancer patient who is treated or has been treated with a cancer chemotherapeutic agent, and would have measured the number of white blood cells before and after treatment, because Han teaches that treatment of cancer patients with chemotherapeutic agents results in low WBC counts and an increased risk of infection in those patients. 
As such, instant claims are rendered obvious by claims 1-8 of U.S. Patent 10,537,583.

Conclusion
Claims 10, 12-27 are rejected.                                                                                                                                                                                                        	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627